195 Church Street New Haven, CT06510 www.newalliancebank.com PRESS RELEASE Contact:Glenn MacInnes Executive Vice President and Chief Financial Officer NewAlliance Bank NewAlliance Reports Net Income of $16.3 million or $0.16 Per Share Increasing 61% over Prior Year; Record Revenue Growth New Haven, Connecticut, July 27, 2010– NewAlliance Bancshares, Inc. (NYSE: NAL), the holding company for NewAlliance Bank, today announced net income for the quarter of $16.3 million or $0.16 per diluted share. This compares to $10.1 million or $0.10 per diluted share for the second quarter of 2009, a 61% increase. “We are pleased to report record revenues this quarter driven by strong balance sheet growth and higher margins,” stated Peyton R. Patterson, Chairman, President and Chief Executive Officer. “NewAlliance continues to be an active commercial and residential mortgage lender and, for the second quarter, we saw record loan originations, up 37% over last quarter and 33% over last year.” The Board of Directors voted today to pay a quarterly dividend of $0.07 per share to shareholders of record on August 9, 2010 and payable on August 19, 2010.This will be the Company’s 25th consecutive quarterly dividend payment. Financial Highlights: · Record revenues reported for the quarter of $73.6 million, a 3.6% increase over the linked quarter, and 12.9% over the prior year quarter. Revenues for the first six months were $144.7 million, an increase of 13.5% over the first half of 2009. · The net interest margin continued an upward trend to 3.02% compared to 2.97% on a linked quarter basis and prior year quarter of 2.63%. · Record loan originations totaled $534.9 million for the quarter compared to $389.8 million on a linked quarter basis and $403.5 million for the second quarter of 2009. · Commercial loan originations increased 15.9% to $165.3 million from $142.7 million on a linked quarter basis and up over 300% from $39.0 million in the prior year quarter. For the second quarter, 60% of commercial originations were from NewAlliance Commercial Finance which began operating its asset based lending business in November 2009. 1 · Total deposits increased $81.8 million, or 1.6%, from the linked quarter and $274.2 million, or 5.6%, from the prior year quarter. Core deposits increased by $27.8 million, or 0.8%, on a linked quarter basis and $341.7 million, or 10.2%, from prior year. · Deposit costs dropped by 12 basis points to 94 basis points for the month ended June 30, 2010 and by 76 basis points compared to the month ended June 30, 2009. · The efficiency ratio for the quarter was 61.05% compared to the prior quarter of 59.35%, which included tax-exempt life insurance proceeds, and compared to 69.65% in the prior year quarter. Net Interest Income Net interest income before provision for loan losses was a record $57.7 million, a 3.8% increase on a linked quarter basis and a 15.7% increase from the prior year quarter. This is the sixth consecutive quarterly increase in net interest income contributing to the solid revenue momentum trend. The net interest margin increased to 3.02%, compared to 2.97% on a linked quarter basis and 2.63% for the prior year quarter. The cost of deposits was 94 basis points for the month ended June 30, 2010, a decrease of 12 basis points from the month ended March 31, 2010, and 76 basis points from the month ended June 30, 2009. The average balance of core deposits consistently increased over the last 12 months and was $3.69 billion for the second quarter, or $139.4 million higher, compared to the linked quarter and $526.8 million over the prior year quarter. Non-Interest Income and Non-Interest Expense Non-interest income for the quarter increased $486,000, or 3.2% on a linked quarter basis and increased $595,000, or 3.9%, compared to the prior year quarter. Included in non-interest income was an 11.2% increase in deposit service charges for the linked quarter and a 7.2% increase over the prior year quarter. For the second quarter, the Bank recorded a non-recurring gain of approximately $2.6 million from investments in a limited partnership due to a portfolio company’s initial public offering. In the first quarter of 2010, the Bank recorded a $2.6 million gain related to the receipt of tax-exempt life insurance proceeds. Without these non-recurring items, non-interest income increased 3.8% from the first quarter, but decreased by 13.0% from the prior year quarter due to higher security gains. Non-interest expense was $43.6 million, an increase of $1.4 million, or 3.4%, on a linked quarter basis and decreased $777,000, or 1.7%, compared to the prior year quarter. In the second quarter of 2010, non-interest expense included $500,000 in due diligence expenses. Absent these expenses, operating leverage continues to show positive improvement. 2 Credit Quality "While our delinquencies improved quarter over quarter and our nonperforming loans as a percent of total loans of 1.39% remains well below industry levels, we look to see further signs of an economic recovery,” said Glenn MacInnes, Executive Vice President and Chief Financial Officer. “We have come through an extended period of economic stress and we remain just as vigilant monitoring credit quality as we always have been." Key Developments: · Total non-performing loans were $68.3 million at quarter end, compared to $64.9 million at the end of the linked quarter. · The allowance for loan losses to total loans decreased to 1.11% from 1.13% on a linked quarter basis. · Net charge-offs increased by $1.6 million to $4.7 million on a linked quarter basis. These charge-off levels remained low relative to peers. · Nonperforming loans to total loans increased 4 basis points to 1.39% on a linked quarter basis, and nonperforming assets to total assets were 0.81% for the same period. The small increase in nonperforming loans from the linked quarter is primarily in the residential portfolio. · The provision for loan losses totaled $5.5 million, increasing by $700,000 on a linked quarter basis and $500,000 compared to the prior year quarter. Capital Management The tangible common equity ratio and total risk-based capital ratio were 11.11% and 21.19%, respectively, and total shareholder’s equity was $1.46 billion at June 30, 2010. The Company’s Tier 1 leverage capital ratio increased to 11.17% and is more than double the 5% regulatory benchmark that is considered ‘well-capitalized’ for bank holding companies. NewAlliance continues to look for opportunities to strategically deploy its capital. At June 30, 2010, NewAlliance Bancshares, the parent company of NewAlliance Bank, had $8.71 billion in assets and operated 88 banking offices in Connecticut and Massachusetts. NewAlliance Bank provides a full range of consumer and commercial banking products and services, trust services and investment and insurance products and services. The Bank’s website is at www.newalliancebank.com. Shareholders areencouraged to monitor the Investor Relations section of the Company’s website. NewAlliance will hold a conference call on second quarter earnings at 9:00 a.m. Eastern Time on Wednesday, July 28, 2010.The call is being webcast and will be available at the Investor Relations section of the Company’s website at www.newalliancebank.com. Individuals can dial in to the call at 1-800-860-2442.The international dial-in number is 1-412-858-4600, or the toll free Canada dial-in is 1-866-605-3852. 3 A replay of the webcast and call will be available after noon on July 28th through August 10, 2010. To access the replay, dial 1-877-344-7529. For international access, dial 1-412-317-0088. The passcode for either replay number is 442416. Note: In discussing financial results, management may refer to certain non-GAAP (Generally Accepted Accounting Principles) measures. The Company’s management believes these non-GAAP measurements are essential to a proper understanding of the operating results of the Company’s core business. These non-GAAP measurements are not a substitute for operating results determined in accordance with GAAP nor do they necessarily conform to non-GAAP performance measures that may be presented by other companies. A reconciliation of GAAP and non-GAAP information is included in this release. Statements in this news release, if any, concerning future results, performance, expectations or intentions are forward-looking statements. Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time in the Company’s filings with the Securities and Exchange Commission, press releases and other communications. Actual results also may differ based on the Company’s ability to successfully maintain and integrate customers from acquisitions. The Company intends any forward-looking statements to be covered by the Litigation Reform Act of 1995 and is including this statement for purposes of said safe harbor provisions.Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this news release. Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. The Company’s capital strategy includes deployment of excess capital through acquisitions.Future acquisitions are expected to impact the Company’s results in future periods. 4 NewAlliance Bancshares, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share data) Interest and dividend income $ Interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Non-interest income Depositor service charges Loan and servicing income Trust fees Investment management, brokerage & insurance fees Bank owned life insurance Other-than-temporary impairment losses on securities Less:Portion of loss recognized in other comprehensive income (before taxes) Net impairment losses on securities recognized in earnings Net gain on sale of securities Net gain on securities Mortgage origination activity & loan sale income Net gain (loss) on limited partnerships 89 Other Total non-interest income Non-interest expense Salaries and employee benefits Occupancy Furniture and fixtures Outside services Advertising, public relations, and sponsorships Amortization of identifiable intangible assets FDIC insurance premiums Other Total non-interest expense Income before income taxes Income tax provision Net income $ Earnings per share Basic $ Diluted Weighted average shares outstanding Basic Diluted NewAlliance Bancshares, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended June 30, March 31, December 31, September 30, June 30, (In thousands, except share data) Interest and dividend income $ Interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Non-interest income Depositor service charges Loan and servicing income Trust fees Investment management, brokerage & insurance fees Bank owned life insurance Other-than-temporary impairment losses on securities - - Less:Portion of loss recognized in other comprehensive income (before taxes) - - Net impairment losses on securities recognized in earnings - - Net gain on sale of securities - Net gain on securities - Mortgage origination activity and loan sale income Net gain (loss) on limited partnerships 89 Other Total non-interest income Non-interest expense Salaries and employee benefits Occupancy Furniture and fixtures Outside services Advertising, public relations, and sponsorships Amortization of identifiable intangible assets FDIC insurance premiums Other Total non-interest expense Income before income taxes Income tax provision Net income $ Earnings per share Basic $ Diluted Weighted average shares outstanding Basic Diluted NewAlliance Bancshares, Inc. Consolidated Balance Sheets (Unaudited) June 30, March 31, December 31, September 30, June 30, (In thousands) Assets Cash and due from banks $ Short-term investments Investment securities available for sale Investment securities held to maturity Loans held for sale Loans Residential real estate Commercial real estate Commercial business Consumer Total loans Less allowance for loan losses Total loans, net Federal Home Loan Bank of Boston stock Premises and equipment, net Cash surrender value of bank owned life insurance Goodwill Identifiable intangible assets Other assets Total assets $ Liabilities Deposits Regular savings $ Money market NOW Demand Time Total deposits Borrowings Federal Home Loan Bank of Boston advances Repurchase agreements Junior subordinated debentures Other borrowings Other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ NewAlliance Bancshares, Inc. Selected Financial Highlights (Unaudited) Three Months Ended June 30, March 31, December 31, September 30, June 30, (Dollars in thousands, except per share data) Net interest income before provision for loan losses Net income Shares outstanding (end of period) Weighted average shares outstanding: Basic Diluted Earnings per share: Basic Diluted Shareholders' equity (end of period) Book value per share (end of period) Tangible book value per share (end of period) Ratios & Other Information Net interest margin (net interest income as a % of average earnings assets) % Net interest spread (yield on earning assets minus yield on interest-bearing liabilities) Average yield on interest-earning assets Average rate paid on interest-bearing liabilities Return on average assets Return on average equity At period end: Tier 1 leverage capital ratio % Asset Quality Information Nonperforming loans Total nonperforming assets Nonperforming loans as a % of total loans % Nonperforming assets as a % of total assets Allowance for loan losses as a % of total loans Allowance for loan losses as a % of nonperforming loans Provision for loan losses Banking offices 88 87 87 87 87 Non-GAAP Financial Information and Ratios (1) Noninterest income (2) Noninterest income as a percent of operating revenue (2) % Efficiency ratio (3) Expenses to average assets (4) Return on average tangible assets Return on average tangible equity Tangible common equity/tangible assets Net income, GAAP Tax-exempt life insurance proceeds - - Gain on limited partnership, net of tax - - FDIC special assessment, net of tax - - Proforma net income Proforma net income per share - basic Proforma net income per share - diluted Proforma return on average assets (5) (7) % % % Proforma return on average equity (5) (7) Proforma return on average tangible assets (5) (7) Proforma return on average tangible equity (5) (7) Proforma efficiency ratio (5) (7) (1) Non-GAAP Financial Information and Ratios are not financial measurements required by generally accepted accounting principles, however, management believes such information is useful to investors in evaluating Company performance. (2) Excludes total net gains or losses on securities and limited partnerships (3) Excludes total net gains or losses on securities and limited partnerships and other real estate owned expenses (4) Excludes severance and merger costs (Where applicable) (5) Excludes gain on limited partnership and tax-exempt life insurance proceeds (6) Excludes due diligence related costs (7) Excludes FDIC special assessment NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Three Months Ended June 30, 2010 June 30, 2009 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ $ % $ $ % Commercial real estate Commercial business Consumer Total Loans Fed funds sold and other short-term investments 34 Federal Home Loan Bank of Boston stock - Investment securities Total interest-earning assets $ % $ % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities Deposits Money market $ $ % $ $ % NOW Savings Time Total interest-bearing deposits Repurchase agreements FHLB advances and other borrowings Total interest-bearing liabilities % % Non-interest-bearing demand deposits Other non-interest-bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest-earning assets $ $ Net interest income $ $ Interest rate spread % % Net interest margin (net interest income as a percentage of total interest-earning assets) % % Ratio of total interest-earning assets to total interest-bearing liabilities % % NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Three Months Ended June 30, 2010 March 31, 2010 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ $ % $ $ % Commercial real estate Commercial business Consumer Total Loans Fed funds sold and other short-term investments 34 31 Federal Home Loan Bank of Boston stock - Investment securities Total interest-earning assets $ % $ % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities Deposits Money market $ $ % $ $ % NOW Savings Time Total interest-bearing deposits Repurchase agreements FHLB advances and other borrowings Total interest-bearing liabilities % % Non-interest-bearing demand deposits Other non-interest-bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest-earning assets $ $ Net interest income $ $ Interest rate spread % % Net interest margin (net interest income as a percentage of total interest-earning assets) % % Ratio of total interest-earning assets to total interest-bearing liabilities % % NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Six Months Ended June 30, 2010 June 30, 2009 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ $ % $ $ % Commercial real estate Commercial business Consumer Total Loans Fed funds sold and other short-term investments 67 Federal Home Loan Bank of Boston stock - Investment securities Total interest-earning assets $ % $ % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities Deposits Money market $ $ % $ $ % NOW Savings Time Total interest-bearing deposits Repurchase agreements FHLB advances and other borrowings Total interest-bearing-liabilities % % Non-interest-bearing demand deposits Other non-interest-bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest-earning assets $ $ Net interest income $ $ Interest rate spread % % Net interest margin (net interest income as a percentage of total interest-earning assets) % % Ratio of total interest-earning assets to total interest-bearing liabilities % % NewAlliance Bancshares, Inc. Asset Quality (Unaudited) June 30, March 31, December 31, September 30, June 30, (Dollars in thousands) Nonperforming assets Residential real estate $ Commercial real estate Commercial business Consumer Total nonperforming loans Other nonperforming assets, net Total nonperforming assets $ Allowance for loan losses $ Three Months Ended June 30, March 31, December 31, September 30, June 30, Net loan charge-offs Residential real estate $ Commercial real estate Total real estate Commercial business Consumer Total net charge-offs $ Provision for loan losses $ At or For the Three Months Ended June 30, March 31, December 31, September 30, June 30, Ratios Allowance for loan losses to total loans % Allowance for loan losses to nonperforming loans Nonperforming loans to total loans Nonperforming assets to total assets Net charge-offs to average loans (annualized)
